Citation Nr: 0607216	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-27 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) by reason if 
being in need of regular aid and attendance or on account of 
being housebound.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1954 through 
July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran receives nonservice-connected disability 
pension based upon a combined 70 percent disability rating.  
No nonservice-connected disability is rated as totally 
disabling.

2.  The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living. 

3.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or due to housebound status, are not met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002);  
38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks SMP by reason of being housebound due to 
age and multiple physical and mental conditions that are 
worsening daily.  The record does not support a finding that 
he is either in need of regular aid and attendance, or is 
housebound.  Thus, entitlement to SMP is not established.

The veteran has the following non-service-connected 
disabilities: depressive disorder with cognitive defects 
secondary to CVA, rated as 30 percent disabling; arterial 
hypertension using medication, rated as 10 percent disabling; 
hiatus hernia, sliding variety with gastroesophageal reflux, 
rated as 10 percent disabling; degenerative joint disease of 
the cervical spine, rated as 10 percent disabling; chronic 
low back pain, myositis, sacrolumbar paravertebral, 
discogenic disease L5-S1, degenerative joint disease of the 
lumbosacral spin, rated as 40 percent disabling; and 
transurethral resection of the prostate, benign prostatic 
hypertrophy, right inguinal indirect hernia repaired, left 
direct hernia repaired, and obesity exogenous, each rated as 
noncompensable.  The total, combined nonservice-connected 
pension rating is 70 percent.  See January 2003 rating 
decision.

Regular Aid And Attendance
A veteran receiving non-service-connected pension may receive 
pension at a higher, special monthly rate if he needs regular 
aid and attendance of another individual to conduct routine 
activities necessary for daily life under 38 U.S.C.A. § 
1521(d).  A person is considered to need regular aid and 
attendance if he meets the criteria listed in 38 C.F.R. § 
3.352(a).  The veteran's claim here fails because he does not 
meet these criteria.  He is not a patient in a nursing home 
due to mental or physical incapacity; or helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another individual.  The 
medical evidence of record does not establish a factual need 
of aid and attendance under 38 C.F.R. § 3.352(a) criteria.  

The evidence fails to show that he has a need for aid and 
attendance based on actual requirements of personal 
assistance from others.  When seen by VA in January 2003 the 
examiner determined that the veteran does not require regular 
aid and attendance based upon his examination.  The veteran 
traveled to the appointment alone.  He is neither 
hospitalized, nor bedridden, and has no major visual 
problems.  The VA examiner deemed him mentally sound and able 
to attend to daily activities without assistance.  The only 
exception is that, while dressing, the veteran requires 
assistance due to his inability to fully reach forward 
because of increased abdominal girth.  Additional VA and 
private treatment records support the January 2003 VA 
examiner's findings.  Thus, when viewing the veteran's 
physical and mental abilities as a whole, he is not so 
helpless as to need or require regular aid and attendance.  


Housebound Status
A veteran receiving non-service-connected pension may receive 
housebound-rate SMP if he has a disability rated as permanent 
and total and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d)(1) and (2).

The veteran's claim for this benefit fails because the 
medical evidence clearly demonstrates that he is not 
"permanently housebound" as defined by 38 C.F.R. § 
3.351(d)(2) which requires that he be substantially confined 
to his house or immediate premises due to disability or 
disabilities that are reasonably certain to remain throughout 
his lifetime.  None of his nonservice-connected disabilities 
are rated as totally disabling.  The highest rated is his 
back disability, rated at 40 percent.  He is not 
substantially confined to his dwelling or home, nor is he 
hospitalized or bedridden.  He can walk alone, leave his 
house alone, and attend medical appointments by himself.  

Because the record lacks support for the veteran's contention 
that he needs regular aid or attendance, or is housebound due 
to his medical disabilities and age, the preponderance of the 
evidence is against his claim for SMP.  Thus, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107(b) does not apply.

Duties to Notify and Assist
VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The December 2002 letter to the veteran satisfied VA's duty 
to assist.  The letter notified the veteran of the evidence 
necessary to establish entitlement to SMP for aid and 
attendance and for being housebound, requested certain 
information from him, notified him of what VA would obtain on 
his behalf, and requested that he tell VA about any 
additional evidence that would support his claim.  The 
September 2004 letter restated the requirements and updated 
the veteran as to the content of the claims folder.  Thus, 
the December 2002 and September 2004 letters satisfied VA's 
duty to notify.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's contentions, 
his VA treatment records and service medical records, all of 
which have been reviewed.  Translation of Spanish documents 
has been accomplished.  VA also afforded the veteran a VA 
examination in order to assist in the development of his 
claim.  The case was remanded in May 2004 in order to further 
develop the private medical records.  Additional records are 
now in the file, and the veteran, in April 2005,  stated that 
he has no additional available evidence to substantiate his 
claim.  Thus, his claims folder is complete, and VA satisfied 
its duty to assist.


ORDER

Entitlement to special monthly pension by reason if being in 
need of regular aid and attendance or on account of being 
housebound is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


